In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
             ___________________________
                  No. 02-21-00270-CV
             ___________________________

OLSON-ECOLOGIC TESTING LABORATORIES, LLC, Appellant

                            V.

            SC AUTOSPORTS, LLC, Appellee


          On Appeal from the 348th District Court
                  Tarrant County, Texas
              Trial Court No. 348-322633-21


          Before Bassel, Womack, and Wallach, JJ.
            Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On October 7, 2021, we notified Appellant Olson-Ecologic Testing

Laboratories, LLC that its brief had not been filed as the appellate rules require. See

Tex. R. App. P. 38.6(a). We stated that we could dismiss the appeal for want of

prosecution unless, within ten days, Appellant filed with the court an Appellant’s brief

and an accompanying motion reasonably explaining the brief’s untimely filing and

why an extension was needed. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We

have received no response.

      Because Appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.

                                                       Per Curiam

Delivered: November 10, 2021




                                            2